Citation Nr: 1637831	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-10 917	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal/esophageal disability, claimed as acid reflux.

4.  Entitlement to a rating in excess of 20 percent for mechanical low back strain, with degenerative disc disease (a low back disability).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, to include service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a July 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned an initial rating of 30 percent, effective March 23, 2011 (date of the claim).  In a November 2012 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran timely appealed the initial rating assigned for PTSD, as well as the denial of service connection for a right shoulder disability.

In January 2014, the Board remanded the claims for additional development of the evidence.  The matter is now returned to the Board for further appellate consideration.

The Board notes that the Veteran submitted additional private treatment records in June 2016, which the Agency of Original Jurisdiction (AOJ) has not considered in the first instance and without a waiver of initial RO consideration.  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below).

In August 2014, the RO denied the Veteran's claim of service connection for residuals of amputation of the left leg.  The Veteran filed a notice of disagreement with the decision in October 2014.  In July 2016, the RO denied the Veteran's claim for a temporary total 100 percent rating for the low back disability due to surgical convalescence.  The Veteran filed a notice of disagreement with the decision in September 2016.  In response to the notice of disagreements, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claims are still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

As a final point, in his January 2016 statement, the Veteran indicated that his service-connected radiculopathy of the left lower extremity associated with his back disability had increased in severity in the past sixty to ninety days.  Hence, the issue of an increased rating for radiculopathy secondary to a lumbar strain has been raised by the record.  That issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing relevant form.  38 C.F.R. § 19.9(b) (2014).  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises).

The issues of entitlement to service connection for a gastrointestinal/esophageal disability, claimed as acid reflux, and entitlement to a rating in excess of 20 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether right shoulder arthritis is related to service.

2.  The symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).
As to the claim for a higher initial rating for PTSD, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

With regard to the claim for service connection for right shoulder disability, VA provided pre-adjudication notice to the Veteran in September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording adequate VA examinations.  The January 2014 Board remand instructed the AOJ to obtain outstanding VA and private treatment records be obtained, that the AOJ complete the Veteran's previous FOIA request, and that an additional VA examination be conducted as to the severity of his PTSD.  The AOJ obtained the outstanding treatment records, completed the Veteran's FOIA requests, and the Veteran was afforded an examination.  Thus, there has been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As explained below, although the Board finds the VA examination related to the Veteran's right shoulder disability is inadequate, this finding is favorable to the Veteran and results in the award of service connection for that disability.  A remand for a new examination or opinion is, therefore, unnecessary.  There is, thus, no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board will, therefore, proceed to the merits of the appeal.

Analysis

a.  Service Connection Claim

The Veteran contends that his shoulder disability is related to his service in Vietnam as a result of hauling artillery shells weighing forty-pounds and lifting heavy items during difficult situations in swamp-like terrain.  The Veteran's personnel records reflect that he was a field artillery crewman in Vietnam and that he was awarded a Bronze Star Medal for his meritorious service in connection with military operations against a hostile force in Vietnam.  Thus, his statement is credible and consistent with the circumstances of his service.  The Board, therefore, finds these statements competent and credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As the Veteran has been diagnosed with arthritis of the right shoulder, the dispositive issue is whether there is a relationship between his current disability and service.

There are multiple medical opinions on this question.  In a January 2013 letter, Dr. B.B. opined that the Veteran's right shoulder arthritis was related to the in-service duties described by the Veteran.  The March 2013 VA examiner opined that the right shoulder disability was not related to service, specifically, because of the interval between service and diagnosis, and the magnetic resonance imaging of the right shoulder was consistent with advanced degenerative changes that are most likely seen with normal aging process and the Veteran's post-service occupation in manual labor.  However, the VA examiner did not specifically address the Veteran's contention that his duties in service, including hauling over forty-pounds of artillery and other heavy supplies in swamp-like terrain caused his right shoulder disability, nor did it address Dr. B.B.'s opinion.  In this regard, the Board notes that service connection does not require an in-service injury or disease that is the cause of a veteran's current disabilities to the exclusion of an in-service event that might be the cause thereof.  See Duenas v. Principi, 18 Vet.App. 512, 517 (2004) (explaining that service connection requires some evidence of an inservice
event, injury, or disease); 146 CONG. REC. H9912, H9917 (daily ed. Oct. 17, 2000) (statement of Rep. Evans) (discussing the Veterans Claims Assistance Act of 2000 and explaining that the law would require the Secretary to provide a medical examination on nexus to a veteran who (1) has evidence of arthritis of the knee and (2) indicates the condition was due to his in-service duties as a paratrooper).

In contrast, the January 2013 private opinion specifically stated that the repetitive motions, such as those performed by the Veteran during his service, contribute to increase wear and tear in the shoulder and causes increased degeneration and arthritis formation.  Thus, Dr. B.B. opined that the Veteran's service may have contributed to the Veteran's right shoulder disability, although he could not opine with 100 percent certainty.  Although medical opinions that use terminology equivalent to "may or may not" are generally an insufficient basis for an award of service connection, see Winsett v. West, 11 Vet. App. 420, 424 (1998), reading Dr. B.B.'s opinion as a whole and in the context of the evidence of record, his preliminary remark that he could not render his conclusion with 100 percent reflects that he believed it was at least as likely as not that the current shoulder disability was related to the in-service activity described by the Veteran in his competent and credible testimony.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Given the benefit of the doubt doctrine, this opinion is sufficient to support a finding of service connection, which does not require 100 percent certainty. 

For the above reasons, the positive private nexus opinion is at least as probative as the negative VA nexus opinion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




b.  Claim for Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 50 percent rating.

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

On VA examination in June 2011 and April 2015, the examiners indicated that the level of impairment was best summarized by the criteria for a 30 percent rating, i.e., "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events)."  The GAF score on the June 2011 VA examination was 65.  However, GAF scores and an examiner's characterization of the level of impairment are only factors to be considered by the Board in rendering its decision; ultimately, the appropriate disability rating is to be made by the Board in applying the criteria to the evidence as a whole.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, pt. III, sub pt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The PTSD symptoms indicated by the June 2011 VA examiner for VA rating purposes were nightmares, intrusive thoughts, external or internal reminders, flashbacks, estrangement, affective restriction, difficulty remembering important aspects of trauma, irritability, hypervigilance, and sleep problems.  The PTSD symptoms indicated by the April 2015 VA examiner for VA rating purposes was chronic sleep impairment, depressed mood, anxiety, and suspiciousness.  Other symptoms noted in connection with the PTSD criteria were avoidance, persistent negative emotional state, feelings of detachment or estrangement from others, and irritability or outbursts of anger. 

During the June 2011 VA examination, the Veteran indicated that he had problems in his previous marriage from more than eighteen years prior and that he had ongoing nightmares for the past three years.  The Veteran stated that he was with his current girlfriend for eighteen years.  During the April 2015 VA examination, the Veteran described having mood swings, short fuse when aggravated, and weekly dreams that awakened him.  He also indicated that his symptoms were not as bad as they were when he was discharged.  There is, thus, evidence of symptoms listed in the criteria for both the 30 percent (chronic sleep impairment, anxiety) and 50 percent (difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood).  The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 30 or 50 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 50 percent, but no higher, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent in his statements.  The Veteran indicated that he had pushed and choked his ex-wife from more than eighteen years ago in his March 2011 statement, but he did not describe any such incidents or similar behavior since and indicated in the April 2015 VA examination that his symptoms were not as bad as they were when he was discharged.  He specifically indicated that he did not have suicidal ideation or suicide attempts in his 2015 VA treatment records.  In addition, the Veteran had negative depression and PTSD screens, as shown in August 2010 to November 2015 VA treatment records.  There was no evidence of obsessed rituals, delusions or hallucinations, abnormal speech, thought processes or judgment.  Moreover, the Veteran stated in the June 2011 VA examination that he had several friends, including his neighbors, his prior "work-hand," and his "usual little tight group."  He also had a stable relationship with his girlfriend of eighteen years with whom he lived with at that time.  

Regarding the Veteran's occupational history, in the June 2011 VA examination, the Veteran indicated that he worked in construction and farming since 1995.  In the April 2015 VA examination, the Veteran reported that he owned his own construction company and a small farm with cattle.  Thus, the Veteran's disability picture more nearly approximated the difficulty in establishing and maintaining effective work and social relationships listed in the criteria for a 50 percent rating than the inability to do so listed in the criteria for a 70 percent rating.  The symptoms and overall impairment caused by the Veteran's PTSD, thus, more nearly approximate occupational and social impairment with reduced reliability and productivity rather than occupational and social impairment with deficiencies in most areas. 

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the Veteran's psychiatric symptoms even if they are not specifically listed, and the Board, therefore, need not consider whether these disabilities cause marked interference with employment.  As such, referral for assignment of an extraschedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  The Veteran indicated in the April 2015 VA examination that he owns his own construction company and that he has a small farm.  Notably, a February 2016 VA treatment record also indicated that he engages in ranching/farming and owns a construction company.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

In sum, reasonable doubt has been resolved in the Veteran's favor in finding that an initial rating of 50 percent for PTSD is warranted, and the preponderance of the evidence is against any higher rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to an initial rating of 50 percent, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.




REMAND

The Veteran's claim for service connection for a gastrointestinal/esophageal disability, claimed as acid reflux, and claim for a higher rating in excess of 20 percent for a low back disability must be remanded for further development. 

In his August 2011 notice of disagreement, the Veteran contended that his gastrointestinal/esophageal disability was secondary to his PTSD, as well as medications taken for his service-connected PTSD and back disability.  
In the Board's January 2014 remand, the Board directed the AOJ to address the Veteran's submission of medical/scientific treatise evidence suggesting a link between PTSD and his diagnosed gastrointestinal/esophageal disabilities, as well as whether the Veteran's gastrointestinal/esophageal disabilities was caused or aggravated by the Veteran's medication used to treat his service-connected disabilities.  However, on remand, the April 2015 examiner concluded only that there was no association found with PTSD by history or by records review.  The Board notes that in its January 2014 remand, it referenced these materials in the body of the remand but not the specific remand instruction.  The Board regrets any lack of clarity and will cite the specific documents here and in the remand instructions.  Those documents are the April 2012 Supplemental Remarks to Statement of the Case dated April 17, 2012. PTSD and Physical Health, which references VA's National Center for PTSD - Fact Sheet by Kay Jankowski, MD, and the testimony of Thomas R. Insel, MD, Director of the National Institute of Mental Health of the National Institute of Health before the Committee on Oversight and Government Reform of the United States House of Representatives, dated May 24, 2007.  As the examiner did not specifically address the Veteran's submission and contentions, an additional VA opinion is warranted on this question.

In addition, in opining that the Veteran's service-connected disabilities or medication for such disabilities did not cause or aggravate the Veteran's gastrointestinal/esophageal disabilities, the examiner explained that there was no evidence found for aggravation by history or by record review.  However, the examiner did not provide a rationale and failed to address whether the Veteran's medications for his service-connected disabilities, including medication taken for his service-connected back disability, caused or aggravated his gastrointestinal/esophageal disabilities.  See id.  The Board notes that although an April 2012 VA examination considered a nexus between the Veteran's medication for his PTSD and urinary and gastroesophageal disabilities, that examiner did not provide an opinion as to causation and aggravation of his gastrointestinal/ esophageal disabilities due to medications taken for his service-connected back disability.  The Board additionally notes that a November 2015 VA treatment record noted that the Veteran was prescribed an opioid pain medication for his back disability and the symptoms from that medication included constipation, intestinal blockage, and nausea or vomiting.  Thus, on remand this notation should also be addressed.

Thus, as the questions presented in the January 2014 Board remand have not been properly addressed and the opinions of record are inadequate, this issue must once again be remanded for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268   (1998) (a remand confers on the appellant, as a matter of law, the right to compliance with the remand instructions. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one).  

Regarding the Veteran's claim for an increased rating for a back disability, as previously noted in his January 2016 statement, the Veteran indicated that his service-connected back disability and associated radiculopathy of the left lower extremity had increased in severity in the past sixty to ninety days and that he is constant pain and reaching the point of being unable to walk.  Subsequently, the Veteran submitted private treatment records, which reflect that the Veteran underwent back surgery in January 2016.  In light of the above, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).   

Regarding his private treatment records, a VA treatment records reflects that the Veteran is currently receiving treatment for his gastroesophageal/intestinal disability at the Valley County Health System.  As these private treatment records are relevant to the Veteran's claim and have not been associated with the record, the AOJ should attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all treatment he has received for his low-back and gastroesophageal/ intestinal disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all evaluations or treatment (records of which are not already associated with the record) from the providers identified, to include the Valley County Health System.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner should also identify any additional neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of any such episodes.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then return the claims file to an appropriate specialist VA physician to provide an addendum opinion addressing whether the Veteran's gastroesophageal or intestinal disability, to include GERD, acid reflux, or hiatal hernia, is secondary to PTSD or secondary to the use of any medication prescribed to treat his service-connected disabilities, including pain medication for his back disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  The physician should determine the following:

a)  Please identify the likely etiology for each gastrointestinal/esophageal disability entity diagnosed, to include GERD, acid reflux, or hiatal hernia; specifically, is it at least as likely as not (a 50 % or better probability) that such disease was either (i) caused or (ii) aggravated by (increased in severity due to) PTSD or by use of medication to treat his service-connected disabilities, to include pain medication for his back disability.  In doing so, the physician should specifically address the medical articles provided by the Veteran, cited in the April 2012 Supplemental Remarks to Statement of the Case dated April 17, 2012.  The materials cited are PTSD and Physical Health, which references VA's National Center for PTSD - Fact Sheet, by Kay Jankowski, MD, and the testimony of Thomas R. Insel, MD, Director of the National Institute of Mental Health of the National Institute of Health before the Committee on Oversight and Government Reform of the United States House of Representatives, dated May 24, 2007.  The physician should also specifically address the November 2015 VA treatment record that listed side effects of constipation, intestinal blockage, and nausea or vomiting related to the opioid pain medication.

b)  If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, a diagnosed gastrointestinal/esophageal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The physician must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  After the above action is completed, readjudicate the claim for service connection for a gastrointestinal/esophageal disability to include as secondary to service-connected PTSD (and use of medications to treat his service-connected disabilities) and the claim for an increased rating for a back disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


